                                    Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.159 Page 1 of 30



                                       1   HARIRI LAW GROUP
                                       2   RAMIN R. HARIRI (SBN: 251625)
                                           402 West Broadway, Suite 22
                                       3   San Diego, CA 92101
                                       4   Tel: (619) 363-2889
                                           Fax: (619) 810-0791
402 West Broadway, Floor 22




                                       5   Email: ramin@haririlaw.com
    San Diego, CA 92101
     Hariri Law Group




                                       6
                                           KHASHAYAR LAW GROUP
                                       7   Daryoosh Khashayar, Esq. (SBN 236496)
                                       8   Taylor Marks, Esq. (SBN 308381)
                                           12636 High Bluff Drive, Suite 400,
                                       9   San Diego, CA 92130
                                      10   Tel.: (858) 509-1550 Fax: (858) 509-1551
                                           Email: daryoosh@mysdlawyers.com
                                      11

                                      12   ATTORNEYS FOR PLAINTIFF
                                      13

                                      14                      UNITED STATES DISTRICT COURT
12636 High Bluff Drive, Suite 400




                                      15                   SOUTHERN DISTRICT OF CALIFORNIA
    Khashayar Law Group

      San Diego, CA 92130




                                      16

                                      17   JASON THOMAS, Individually and             CASE NO.: 20-cv-0718-LAB-BLM
                                      18   On Behalf of All Others Similarly
                                           Situated,
                                                                                      Hon. Larry A. Burns
                                      19                    Plaintiff,
                                      20
                                                                                      PLAINTIFF’S OPPOSITION TO
                                           vs.                                        DEFENDANT’S MOTION TO
                                      21                                              DISMISS PURSUANT TO FRCP
                                      22   COSTCO WHOLESALE                           12(b)(6), OR, IN THE
                                           CORPORATION; DOES 1-10,                    ALTERNATIVE, TO STRIKE
                                      23   inclusive,                                 PURSUANT TO FRCP 12(f)
                                      24
                                                      Defendants.
                                                                                      Date: June 29, 2020
                                      25                                              Time: 11:15 A.M.
                                      26                                              Place: Courtroom 14A

                                      27                                              Action Filed on April 15, 2020
                                      28
                                                                                 i
                                            ___________________________________________________________________________
                                               PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE         20-cv-0718
                                    Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.160 Page 2 of 30



                                       1                                         TABLE OF CONTENTS:
                                       2                                                                                                               Page:
                                       3   I. INTRODUCTION AND SUMMARY OF ARGUMENT...............................1
                                       4
                                           II. RESPONSE TO DEFENDANT’S “BACKGROUND”.................................2
402 West Broadway, Floor 22




                                       5
                                           III STANDARD OF REVIEW..............................................................................7
    San Diego, CA 92101
     Hariri Law Group




                                       6

                                       7   IV. ARGUMENT AND AUTHORITY.................................................................9
                                       8           A. Plaintiff’s Claims Are Indeed Governed by a “Reasonable
                                                      Consumer” Standard, and Issue of Whether a Defendant’s
                                       9              Advertising is Likely to Deceive a Reasonable Consumer is a
                                                      Question of Fact.......................................................................................9
                                      10

                                      11           B. Whether Costco’s Product Listing is False or Misleading to a
                                                      Reasonable Consumer Cannot be Determined as a Matter of
                                      12
                                                      Law at the Pleading Stage.....................................................................12
                                      13
                                                   C. Costco Was Obligated to Provide Material Information to Avoid
                                      14              Misleading Consumers as to Which AirPods Bundle It Offered......18
12636 High Bluff Drive, Suite 400




                                      15
    Khashayar Law Group




                                                   D. Plaintiff States a Claim for Negligent Misrepresentation..................20
      San Diego, CA 92130




                                      16

                                      17
                                                   E. Plaintiff Only Seeks Certification of a Nationwide Class for His
                                      18              Negligent Misrepresentation Cause of Action, and Striking Any
                                      19
                                                      Component of the Complaint Would be Premature..........................22

                                      20           F. If Any Part of Defendants’ Motion is Granted, Plaintiff
                                                      Should be Given Leave to Amend........................................................24
                                      21

                                      22   V. CONCLUSION.................................................................................................25
                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                  ii
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE         20-cv-0718
                                    Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.161 Page 3 of 30



                                       1                                     TABLE OF AUTHORITIES
                                                                                                                                                Page:
                                       2   Cases:
                                       3

                                       4
                                           Ashcroft v. Iqbal, 556 U.S. 662 (2009)......................................................................7
                                           Bell Atlantic v. Twombly, 550 U.S. 544 (2007).........................................................7
402 West Broadway, Floor 22




                                       5
                                           Brady v. Bayer Corp., 26 Cal. App. 5th 1156 (2018).....................................2, 14, 17
    San Diego, CA 92101
     Hariri Law Group




                                       6

                                       7   Brenner v. Procter & Gamble Co.,
                                                No. SACV 16-1093-JLS, 2016 WL 8192946
                                       8        (C. D. Cal. Oct. 20, 2016).............................................................9, 11, 13, 15
                                       9   Capaci v. Sports Research Corporation,
                                                No. CV193440FMOFFMX, 2020 WL 1482313
                                      10        (C.D. Cal., Mar. 26, 2020)............................................................................22
                                      11
                                           Castaneda v. Fila USA, Inc.,
                                      12        No. 11-1033-H, 2011 WL 7719013 (S. D. Cal. Aug. 10, 2011).....................9
                                      13   Cedar Point Nursery v. Shiroma, 923 F.3d 524 (9th Cir. 2019)................................7
                                      14   Champlaie v. BAC Home Loans Servicing, LP,
12636 High Bluff Drive, Suite 400




                                               706 F. Supp. 2d 1029 (E.D. Cal. 2009)...........................................................7
                                      15
    Khashayar Law Group




                                           Chose v. Accor Hotels & Resorts (Maryland) LLC,
      San Diego, CA 92130




                                      16        No. 19-cv-06174-HSG, 2020 WL 759365 (N. D. Cal. Feb. 14, 2020).....8, 23
                                      17   Clark v. Group Hospitalization and Med. Svcs., Inc.,
                                                 No. 10-cv-333-BEN, 2010 WL 5093629 (S. D. Cal. Dec. 7, 2010).............23
                                      18
                                           Collins v. eMachines, Inc. 202 Cal. App. 4th 249 (2011)........................................10
                                      19
                                           Daniels-Hall v. Nat’l Educ. Ass’n., 629 F.3d 992 (9th Cir. 2010).......................8, 12
                                      20
                                           Daugherty v. American Honda Motor Co., 144 Cal. App. 4th 824 (2006)..............19
                                      21
                                           Dickey v. Advanced Micro Devices, Inc.,
                                      22         No. 15-cv-04922, 2017 WL 2572582
                                                 (N. D. Cal. June 14, 2017).....................................................10, 13, 15, 17, 24
                                      23
                                           Doe v. United States, 58 F.3d 494 (9th Cir.1995)...................................................25
                                      24
                                           Drum v. San Fernando Valley Bar Ass’n., 182 Cal. App. 4th 247 (2010)...............10
                                      25
                                           Estrada v. Caliber Home Loans, Inc., 172 F. Supp. 3d 1108 (C.D. Cal. 2016)......25
                                      26
                                           Falcocchia v. Saxon Mortg., Inc.,
                                      27
                                                 709 F. Supp. 2d 860 (E.D. Cal. 2010).............................................................7
                                      28
                                                                                  iii
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE         20-cv-0718
                                    Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.162 Page 4 of 30



                                       1   Falk v. General Motors Corp.,
                                                 496 F. Supp. 2d 1088 (N. D. Cal. 2007).....................................16, 18, 19, 20
                                       2
                                           Girard v. Toyota Motor Sales, U.S.A., Inc.,
                                       3         316 Fed. Appx. 561, 563 (9th Cir. 2008).......................................................21
                                       4   Ham v. Hain Celestial Grp., Inc., 70 F. Supp. 3d 1188 (N. D. Cal. 2014).............21
402 West Broadway, Floor 22




                                       5   Hofmann v. Fifth Generation, Inc.,
                                                No. 14-cv-2569JM, 2015 WL 5440330
    San Diego, CA 92101
     Hariri Law Group




                                       6        (S. D. Cal. March 18, 2015)....................................................................18, 23
                                       7   In re Vizio, Inc. Consumer Privacy Litig.,
                                                  238 F. Supp. 3d 1204 (C.D. Cal. 2017)........................................................20
                                       8
                                           Jenkel v. City & County of San Francisco,
                                       9         2006 WL 2053502 (N. D. Cal. July 21, 2006)................................................7
                                      10   Kalitta Air, LLC v. Cent. Tex. Airborne Sys, Inc.,
                                                  315 F. Appx. 603 (9th Cir. 2008)..................................................................22
                                      11
                                           Kasky v. Nike, Inc., 27 Cal. 4th 939, 951 (2002)........................................................9
                                      12
                                           Kim v. Shellpoint Partners, LLC,
                                      13         2016 WL 1241541 (S.D.Cal. Mar. 30, 2016)................................................24
                                      14   Lam v. General Mills, Inc., 859 F. Supp. 2d 1097 (N. D. Cal. 2012).....................13
12636 High Bluff Drive, Suite 400




                                      15   Linear Tech. Corp. v. Applied Materials, Inc., 152 Cal. App. 4th 115 (2007)...........6
    Khashayar Law Group

      San Diego, CA 92130




                                      16   Loomis v. Slendertone Distribution, Inc.,
                                                420 F. Supp.3d 1046 (S.D. Cal. 2019)............................................................8
                                      17
                                           Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025 (9th Cir. 2008)........24
                                      18
                                           McKinnis v. Kellogg USA,
                                      19        No. CV-07-2611 ABC, 2007 WL 4766060
                                                (C. D. Cal. Sept. 19, 2007)......................................................................14, 21
                                      20
                                           McMorrow v. Mondelez Int’l, Inc.,
                                      21       No. 17-cv-02327, 2018 WL 39506022
                                               (S. D. Cal. Aug. 17, 2018)...................................................................6, 13, 18
                                      22
                                           Miller v. Ghiradelli Chocolate Co., 912 F. Supp. 2d 861 (N.D. Cal. 2012).....14, 24
                                      23
                                           Miller v. Rykoff-Sexton, Inc., 845 F.2d 209 (9th Cir. 1988).....................................24
                                      24
                                           Nowrouzi v. Maker’s Mark Distillery, Inc.,
                                      25        2015 WL 4523551 (S.D. Cal. July 27, 2015)................................................22
                                      26   People ex rel. Bill Lockyer v. Fremont Life Ins. Co.,
                                                 104 Cal. App. 4th 508 (2002).........................................................................10
                                      27
                                           Peterson v. Mazda Motor of America, Inc.,
                                      28         44 F. Supp.3d 965 (C. D. Cal. 2014).............................................................11
                                                                                  iv
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE         20-cv-0718
                                    Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.163 Page 5 of 30



                                       1
                                           Romero v. Flowers Bakeries, LLC,
                                       2        No. 14-cv-05189-BLF, 2016 WL 469370 (N. D. Cal. Feb. 8, 2016)............14
                                       3   Rooney v. Cumberland Packing Corp.,
                                                2012 WL 1512106 (S.D. Cal. April 16, 2012).............................................15
                                       4
                                           Rosales v. Fit Flops USA, LLC, 882 F. Supp. 2d 1168 (S. D. Cal. 2012)...............23
402 West Broadway, Floor 22




                                       5
                                           Rubenstein v. The Gap, Inc. 14 Cal. App. 5th 870 (2017)........................................19
    San Diego, CA 92101
     Hariri Law Group




                                       6
                                           Smith v. Keurig Green Mountain, Inc.,
                                       7         393 F. Supp. 3d 837 (N. D. Cal. 2019)...................................................21, 22
                                       8   Smokey Point Commer., LLC v. Dick’s Sporting Goods, 2017 WL 4882664,
                                                2017 U.S. Dist LEXIS 179411 (W. D. Wash. Oct. 30, 2017).........................7
                                       9
                                           Tietsworth v. Sears, Roebuck & Co., 720 F. Supp. 2d 1123 (N. D. Cal. 2010)......18
                                      10
                                           United Guar. Mort. Indem. Co. v. Countrywide Fin. Corp.,
                                      11         660 F. Supp. 2d 1163 (C. D. Cal. 2009)........................................................22
                                      12   U.S. ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d 1048, (9th Cir. 2001)........25
                                      13   Van Buskirk v. CNN, Inc., 284 F.3d 977 (9th Cir. 2002)............................................8
                                      14   Venoco, Inc. v. Plains Pipeline, LP,
12636 High Bluff Drive, Suite 400




                                                2016 WL 10646303 (S. D. Cal. Sept. 26, 2016)...........................................22
                                      15
    Khashayar Law Group




                                           Werbel ex rel. v. Pepsico, Inc.,
      San Diego, CA 92130




                                      16        No. C 09–04456 SBA, 2010 WL 2673860 (N. D. Cal. July 2, 2010)...........15
                                      17   Williams v. Gerber Products Co.,
                                                 552 F.3d 934 (9th Cir. 2008)..........................................6, 9, 11, 13, 14, 18, 24
                                      18
                                           Yumul v. Smart Balance, Inc., 733 F. Supp. 2d 1117 (C.D. Cal. 2010)........9, 12, 16
                                      19

                                      20   Statutes:
                                      21   California Civil Code § 1750.........................................................1, 9, 10, 11, 12, 14
                                      22   California Business & Professional Code § 17200.................1, 9, 10, 11, 12, 13, 14
                                      23   California Business & Professional Code § 17500.............................1, 9, 10, 11, 14
                                      24   Rules of Procedure:
                                      25   Federal Rule of Civil Procedure 12(b)(6)..............................................1, 7, 8, 12, 14
                                      26   Federal Rule of Civil Procedure 12(f)...................................................................1, 8
                                      27   Federal Rule of Civil Procedure 15(a).....................................................................24
                                      28   Federal Rule of Civil Procedure 23.........................................................................24
                                                                                  v
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE         20-cv-0718
                            Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.164 Page 6 of 30



                                     1               I. INTRODUCTION AND SUMMARY OF ARGUMENT:
                                     2         Plaintiff JASON THOMAS (“Plaintiff” or “Thomas”), on behalf of himself
                                     3   and a class of all others similarly situated, submits his Opposition to the Federal
                                     4   Rule of Civil Procedure 12(b)(6) Motion to Dismiss (or, in the Alternative, to
                                     5   Strike Pursuant to Rule 12(f)) filed by Defendant COSTCO WHOLESALE
402 West Broadway, Floor 22




                                     6   CORPORATION (“Costco” or “Defendant”).
    San Diego, CA 92101
     Hariri Law Group




                                     7         This case is brought for injunctive relief, restitution and damages pursuant to
                                     8   California Civil Code (CC) §§ 1750, et seq.; California Business & Professional
                                     9   Code (B&PC) §§ 17500, et seq.; B&PC 17200, et seq.; and on a theory of
                                    10   common-law negligent misrepresentation. The action is based on Costco’s
                                    11   practice of advertising Apple “AirPods,” wireless ear pods on its website in a
                                    12   manner that inaccurately, deceptively, confusingly, and misleadingly suggests that
                                    13   the product sold is the version of Apple’s “2nd Generation AirPods” that comes
                                    14   with Apple’s Wireless Charging Case, rather than the one that comes with its old-
12636 High Bluff Drive, Suite 400




                                    15   style Standard Charging Case, which uses a plug-in lightening connector. Based
    Khashayar Law Group

      San Diego, CA 92130




                                    16   on Costco’s deceptive and misleading advertising, which uses the term “wireless”
                                    17   at least twice in prominent locations on its product listing, and makes no effort to
                                    18   differentiate the version sold from the one that includes the wireless case; Plaintiff
                                    19   and other similarly situated consumers purchased the product reasonably believing
                                    20   that the Wireless Charging Case would be included in the product bundle.
                                    21         Costco emphasizes that to be actionable, the statements at issue must be
                                    22   likely to deceive a reasonable consumer, and repeatedly concludes that no such
                                    23   reasonable consumer could be misled in the manner alleged. However, as the
                                    24   courts have repeatedly emphasized, whether a particular representation is likely to
                                    25   mislead a reasonable consumer is nearly always a question of fact, inappropriate
                                    26   for determination on a Motion to Dismiss. Moreover, as Costco points out, the
                                    27   Court may take judicial notice of publicly accessible websites, including Costco’s
                                    28   website where its product advertising is displayed. The site includes over 10,000
                                                                               1
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                            Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.165 Page 7 of 30



                                     1   customer reviews, in which countless customers expressed their confusion and
                                     2   frustration at being misled by the listing in exactly the same manner complained of
                                     3   here—that Costco’s listing led them to believe that the product they were buying
                                     4   included the Wireless Charging Case.
                                     5           Throughout its argument, Costco relies primarily on its own legal conclusion
402 West Broadway, Floor 22




                                     6   that its AirPods product listing was not misleading and no reasonable consumer
    San Diego, CA 92101
     Hariri Law Group




                                     7   could expect that the version sold included the wireless case. Yet Plaintiff’s
                                     8   allegations, the matters subject to judicial notice, and the applicable law establish
                                     9   that, at the very least, these questions cannot be determined as a matter of law at
                                    10   the pleading stage. Plaintiff has alleged facts stating a plausible claim under each
                                    11   cause of action (COA) advanced, as well as providing class allegations showing
                                    12   that all elements of class treatment are satisfied (with the proposed classes further
                                    13   clarified herein). Additionally, should the Court identify any shortcomings in his
                                    14   present Complaint, these may easily be corrected by amendment. Accordingly,
12636 High Bluff Drive, Suite 400




                                    15   Defendant’s Motion should be denied in its entirety, or if granted in any part,
    Khashayar Law Group

      San Diego, CA 92130




                                    16   Plaintiff should be given leave to amend.
                                    17                  II. RESPONSE TO DEFENDANTS’ “BACKGROUND”
                                    18           As Costco notes, Apple’s 2nd Generation AirPods are offered in two
                                    19   different versions: one with a product bundle that includes a “Wireless Charging
                                    20   Case,” and another that includes an older-style “Charging Case” (which Apple
                                    21   calls a “Standard Charging Case”) that must be plugged in to a power source using
                                    22   a lightning connector. Costco sells only the latter version (Costco’s Points and
                                    23   Authorities [“P&A”] pp. 3:18-21, 4:1-21, 10:7-15, 10:20-21).1
                                    24
                                         1
                                    25     Since filing his Complaint, Plaintiff has completed additional investigation that
                                         revealed minor inaccuracies in his allegations. In particular, he has learned that the
                                    26   Apple AirPods advertised by Costco in the product listing at issue was not an
                                    27   unknown hybrid mix (as alleged at Comp. ¶¶ 2, 5, 61 and elsewhere); but was in
                                         fact one of two versions of the 2nd Generation AirPods made by Apple—the one
                                    28   that offered the old-style Standard Charging Case. These erroneous details have
                                                                                  2
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                            Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.166 Page 8 of 30



                                     1           Costco advances the conclusory argument that “Costco’s use of the word
                                     2   ‘wireless’ clearly describes the headphones themselves” (Memorandum of Points
                                     3   and Authorities [“P&A”] p. 4:26-27). This is highly debatable. Costco notes that
                                     4   Plaintiff attached its product listing webpage as Exhibit B to his Complaint, and
                                     5   Costco reproduces a screen shot depicting part of its listing at P&A p. 5. As the
402 West Broadway, Floor 22




                                     6   reproduction shows, the heading adjacent to the product photo (which picture the
    San Diego, CA 92101
     Hariri Law Group




                                     7   AirPods in a charging case that shows neither wires nor a jack) states, “Apple
                                     8   AirPods Wireless Headphones with Charging Case (2nd Generation).” While the
                                     9   word “wireless” could be read as modifying only “headphones” (as Costco urges),
                                    10   given its placement in the heading, it could also be reasonably read as indicating
                                    11   that not only the AirPods themselves, but the whole system included in the product
                                    12   bundle was wireless—especially when the listing is viewed and read as a whole.
                                    13           Significantly, Costco fails to either show in its partial reproduction of its
                                    14   product listing or to note anywhere in its P&A that the portion of the listing shown
12636 High Bluff Drive, Suite 400




                                    15   at P&A p. 5 is immediately followed by a list of “Product Details,” which includes
    Khashayar Law Group

      San Diego, CA 92130




                                    16   a heading that states, “Wireless to the fullest” (Comp. Ex. B; RJN Ex. C).2 This
                                    17   representation, within the context of the listing, could certainly lead a reasonable
                                    18   consumer to believe that he or she is buying Apple’s 2nd Generation AirPods with
                                    19   the Wireless Charging Case—especially since Costco includes no explanation of
                                    20

                                    21   little effect on the central, substantive allegations of the Complaint: That Costco’s
                                    22   product listing misleads and deceives reasonable consumers into believing that
                                         they are buying the version of the 2nd Generation AirPods that come with the
                                    23   Wireless Charging Case (Declaration of Daryoosh Khashayar in Support of
                                    24   Opposition to Motion to Dismiss/Strike and Request for Judicial Notice [“RJN”]
                                         [“Khashayar Dec.”] ¶ 4).
                                    25
                                         2
                                    26
                                           Since Plaintiff cites Exhibits A and B to his Complaint throughout this
                                         Opposition, for clarity, new Exhibits submitted herewith begin with Exhibit C
                                    27   (“RJN Ex. C”). All such Exhibits are subject to judicial notice, which is
                                    28
                                         concurrently requested (Khashayar Dec. ¶ 5).
                                                                                  3
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                            Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.167 Page 9 of 30



                                     1   which version is offered, and states only that it includes a “Charging Case,”
                                     2   without specifying whether the case is “Standard” or “Wireless.”3
                                     3           Additionally, contrary to Costco’s claim that it advertised the product “...in
                                     4   the precise way Apple did on its own website” (P&A p. 5:22-23), this is untrue—
                                     5   and Costco’s own illustration plainly shows the fundamental difference between
402 West Broadway, Floor 22




                                     6   Apple’s product listing and its own. At P&A p. 4, it reproduces a portion of the
    San Diego, CA 92101
     Hariri Law Group




                                     7   listing from Apple’s website picturing the two different versions of 2nd Generation
                                     8   AirPods and listing the features of each, side by side (see also Def. RJN Ex. 1).
                                     9   Apple’s listing makes it clear that only the more costly version comes with the
                                    10   Wireless Charging Case, while the other includes a Standard Charging Case. In
                                    11   contrast, Costco offered only one version of a product that came in two, and its
                                    12   product listing confusingly failed to inform consumers which version was offered.4
                                    13           It is beyond dispute that countless “reasonable consumers” were in fact
                                    14   confused, misled, and deceived by Costco’s product listings in exactly the same
12636 High Bluff Drive, Suite 400




                                    15   manner as the Plaintiff. 5 A sampling taken from approximately 600 of the 10,000-
    Khashayar Law Group

      San Diego, CA 92130




                                    16   3
                                           At P&A p. 3:13-21, Costco takes Plaintiff to task for failing to include all pages
                                    17   from Apple’s product description in Exhibit A to his Complaint. Yet it fails to
                                         show or acknowledge one of the most significant parts of its own product listing in
                                    18
                                         the partial reproduction at P&A p. 5, or anywhere else in its moving papers.
                                    19
                                         4
                                          Apple also includes individual pages on its website showing each version of the
                                    20   Airpods standing alone, but these pages—which are reached by clicking on the
                                    21   “buy” icon appearing on the page showing the side-by-side comparison of all
                                         available models—also make it clear which version offers the Wireless Charging
                                    22   Case, and which one does not (Def. RJN Ex. 1, 2, and 3).
                                    23
                                         5
                                           Costco’s product listing for these AirPods was changed at some unknown time
                                    24   after Plaintiff made his purchase, and is now slightly different—but no less
                                    25   misleading—than the listing depicted in Comp. Ex. B. The caption next to the
                                         photo now reads, “Apple AirPods Wireless Headphones with Charging Case
                                    26   (Latest Model). The listing still includes the heading, “Wireless to the fullest”
                                    27   under ‘Product Details” (Khashayar Dec. Ex. D). Since both advertisements use
                                         the term, “wireless” in the same manner and locations, and still fail to inform
                                    28   consumers that Apple makes two versions of the AirPods or clarify that the one
                                                                                  4
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.168 Page 10 of 30



                                     1   plus customer reviews on Costco’s website shows numerous complaints made
                                     2   during the relevant time period by consumers who reasonably believed they were
                                     3   buying the AirPods product bundle that included the Wireless Charging Case:
                                     4
                                            • “Frank” gave the AirPods a five star review, but wrote, “Love these
                                     5         Airpods...but the description is WRONG.” Under that heading, he stated
402 West Broadway, Floor 22




                                     6         (in pertinent part): “This is my first set of Airpods and they are great.
    San Diego, CA 92101




                                               Please note though that Costco’s description is wrong. These do NOT come
     Hariri Law Group




                                     7         with the wireless charging case. It only charges via lightening cable”
                                     8         (notably, this review was rated the “Most Helpful Favorable Review” based
                                               on the number of readers who indicated they found it helpful [RJN Ex. C]).
                                     9

                                    10      • “DAvidL” stated, “IT’s NOT THE ‘LATEST MODEL!’ False advertising!”
                                    11      • “Lucky” wrote, “Had this item for a week, audio clarity is good. Easy to
                                    12         connect with my I phone 6+. Only confusion is, I was hoping to get
                                               wireless charging case as it says Latest Model.”
                                    13

                                    14      • “Elia” wrote, “These work great and are exactly like you would purchase in
12636 High Bluff Drive, Suite 400




                                               the Apple Store or online. They are the newest model of AirPods. One
                                    15
    Khashayar Law Group




                                               thing to keep in mind, however, they do not include the wireless charging
      San Diego, CA 92130




                                    16         case. Keep that in mind, as the description is a bit confusing and I
                                               accidentally ordered the wrong pair.”
                                    17

                                    18      • “Allen S” wrote under the heading, “Misleading and NOT true,” “I got the
                                               Pods only to find out that they did not come with the wireless case as the ad
                                    19         says. The ad is misleading and makes you think that you are getting the
                                    20         wireless case with the pods. You get the standard case that has to be
                                               plugged in to charge. Very disappointed!”
                                    21

                                    22      • “Don D” wrote, “Great product, but...” “These airpods are great, but be
                                               aware that this product comes with the 1st gen case and 2nd gen airpods. The
                                    23         case itself can NOT be wirelessly charged. The description on Costco’s
                                    24         website does not mention what comes in this bundle and needs to be
                                               updated to prevent future misunderstandings.”
                                    25

                                    26
                                         with the Standard Charging Case is the version offered, Plaintiff submits that the
                                    27   listings are equally deceptive and misleading, as reflected in customer reviews
                                    28
                                         spanning the time during which both forms of the listing have appeared.
                                                                               5
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.169 Page 11 of 30



                                     1         • “BernBoots” wrote, “I purchased these because they were advertised as
                                     2            having the wireless charging case...they did NOT have the wireless
                                                  charging case. Costco would not honor that advertisement and I had to
                                     3            purchase the other case separately.”
                                     4
                                               • “Jpilot” wrote, “Not the latest model.” “No wireless charger. The latest
                                     5            model has wireless.”
402 West Broadway, Floor 22




                                     6
                                               • “Pamela stated (in pertinent part), “To address the title on Costco’s website;
    San Diego, CA 92101
     Hariri Law Group




                                     7            yes, it is a bit misleading. It should at least say that the charging case is not
                                                  wireless.”
                                     8

                                     9         • “Sant” wrote, “This is not the latest model, this is the old model with regular
                                                  charging case.”6
                                    10
                                         (RJN Ex. D).
                                    11
                                                 Costco closes its “Background” summary with the conclusion, “If Plaintiff
                                    12
                                         believed he was purchasing the [version that comes with a wireless charging case],
                                    13
                                         this belief was not based on anything Costco stated in its website product listing,
                                    14
12636 High Bluff Drive, Suite 400




                                         which forms the entire basis for Plaintiff’s claim.” This is purely speculative, and
                                    15
    Khashayar Law Group

      San Diego, CA 92130




                                         belied by the allegations and matters subject to judicial notice submitted by both
                                    16
                                         parties. More to point, that determination, which is indeed at the very heart of this
                                    17
                                         case, is not suitable for resolution at the pleading stage, but rather a question of fact
                                    18
                                         to be determined at trial based on the fully developed evidence of record, as
                                    19
                                         Costco’s own cited authority (and countless other cases) establish. See Williams v.
                                    20
                                         Gerber Products Co., 552 F.3d 934, 938-939 (9th Cir. 2008) (“Whether a practice
                                    21
                                         is deceptive, fraudulent, or unfair is generally a question of fact which requires
                                    22
                                         ‘consideration and weighing of evidence from both sides’ and which usually
                                    23
                                         cannot be made on demurrer” [quoting Linear Tech. Corp. v. Applied Materials,
                                    24
                                         Inc., 152 Cal. App. 4th 115, 134-135 (2007)]); see also McMorrow v. Mondelez
                                    25
                                         Int’l, Inc., No. 17-cv-02327, 2018 WL 39506022 at * 9 (S. D. Cal. Aug. 17, 2018)
                                    26

                                    27
                                         6
                                          These are a few examples from approximately 600 consumer comments reviewed,
                                         out of over 10,000 posted. Numerous others noted similar misunderstandings, but
                                    28   in the interest of brevity, not all are not included here (Khashayar Dec. ¶ 7).
                                                                                  6
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.170 Page 12 of 30



                                     1   (“Courts ‘have recognized that whether a business practice is deceptive will
                                     2   usually be a question of fact not appropriate’ for a motion to dismiss,”
                                     3   citing/quoting [inter alia] Williams at 938).
                                     4                             III. STANDARD OF REVIEW
                                     5
                                               The United States Supreme Court, in Ashcroft v. Iqbal, 556 U.S. 662 (2009),
402 West Broadway, Floor 22




                                     6
    San Diego, CA 92101




                                         and Bell Atlantic v. Twombly, 550 U.S. 544 (2007), prescribes two steps for
     Hariri Law Group




                                     7
                                         evaluating motions under Rule 12(b)(6). First, the Court identifies the complaint’s
                                     8
                                         factual allegations. Second, it determines whether these allegations, taken as true
                                     9
                                         and construed in the light most favorable to the plaintiff, “‘plausibly give rise to an
                                    10
                                         entitlement to relief.’” Falcocchia v. Saxon Mortg., Inc., 709 F. Supp. 2d 860, 865
                                    11
                                         (E.D. Cal. 2010) (quoting Iqbal, 556 U.S. at 664). “Plausibility” does not mean the
                                    12
                                         likelihood that the plaintiff will prove the allegations, but rather whether the non-
                                    13
                                         conclusory allegations, taken as true, “allow... the court to draw the reasonable
                                    14
12636 High Bluff Drive, Suite 400




                                         inference that the defendant is liable for the misconduct alleged.” Champlaie v.
                                    15
    Khashayar Law Group

      San Diego, CA 92130




                                         BAC Home Loans Servicing, LP, 706 F. Supp. 2d 1029, 1037-1038 (E.D. Cal.
                                    16
                                         2009) (quoting Iqbal at 663).
                                    17
                                               Under the Iqbal and Twombly standard, “...plaintiff’s burden at the pleading
                                    18
                                         stage is relatively light.” Smokey Point Commer., LLC v. Dick’s Sporting Goods,
                                    19
                                         No. 17-1015, 2017 WL 4882664 (W. D. Wash, Oct. 30, 2017) (citations omitted).
                                    20
                                         The Court must accept all properly pleaded factual allegations in the complaint as
                                    21
                                         true, and construe the pleadings in the light most favorable to the non-moving
                                    22
                                         party. See Cedar Point Nursery v. Shiroma, 923 F.3d 524, 530 (9th Cir. 2019).
                                    23
                                               Thus, the only issue on a motion to dismiss is whether the plaintiff has stated
                                    24
                                         a plausible claim. This is not the time for a merits analysis. See Champlaie, 706
                                    25
                                         F. Supp. 2d at 1037-38; Jenkel v. City & County of San Francisco, No. 06-2593,
                                    26
                                         2006 WL 2053502 (N. D. Cal. July 21, 2006) at * 8 (a Rule 12(b)(6) motion
                                    27

                                    28
                                                                               7
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.171 Page 13 of 30



                                     1
                                         focuses on the “sufficiency” of a claim, not the claim's substantive merits [citing
                                     2
                                         Van Buskirk v. CNN, Inc., 284 F.3d 977, 980 (9th Cir. 2002)]).
                                     3
                                               Defendant misconstrues this standard. At the outset, and indeed throughout
                                     4
                                         its P&A, Costco insists that the Court should prematurely determine the central
                                     5
                                         merits issue of whether its product listing is likely to mislead or deceive a
402 West Broadway, Floor 22




                                     6
    San Diego, CA 92101




                                         reasonable consumer. Again, countless cases involving the same legal arguments
     Hariri Law Group




                                     7
                                         and COAs advanced by the Plaintiff herein, arising under analogous factual
                                     8
                                         scenarios, have held that such issues cannot be resolved on a Rule 12(b)(6) Motion
                                     9
                                         absent an unequivocal showing that Plaintiff can plead no facts in support of the
                                    10
                                         claims alleged. Defendant does not, and cannot, make such a showing, especially
                                    11
                                         considering the exhibits, documents of unquestioned authenticity referenced in the
                                    12
                                         pleadings, and matters subject to judicial notice provided by both parties.
                                    13
                                                With respect to judicial notice, Defendant is absolutely right: this Court is
                                    14
12636 High Bluff Drive, Suite 400




                                         empowered to take judicial notice of adjudicative facts not subject to reasonable
                                    15
    Khashayar Law Group




                                         dispute, including the content of publicly accessible websites and the
      San Diego, CA 92130




                                    16
                                         advertisements and product listings displayed on such sites (P&A p. 7:2-9, citing,
                                    17
                                         inter alia, Daniels-Hall v. Nat’l Educ. Ass’n., 629 F.3d 992, 998 (9th Cir. 2010);
                                    18
                                         Loomis v. Slendertone Distribution, Inc., 420 F. Supp.3d 1046, 1062-1063 (S.D.
                                    19
                                         Cal. 2019). Plaintiff has no objection to the items for which Defendant has
                                    20
                                         requested judicial notice herein.
                                    21
                                               As for the striking of class allegations pursuant to Rule 12(f) at the pleading
                                    22
                                         stage, as explained in Chose v. Accor Hotels & Resorts (Maryland) LLC, No. 19-
                                    23
                                         cv-06174-HSG, 2020 WL 759365 at *6 (N. D. Cal. Feb. 14, 2020), “Although
                                    24
                                         district courts have authority to strike class allegations at the motion to dismiss
                                    25
                                         stage, courts generally refrain from doing so because such motions are usually
                                    26
                                         premature before the issue of class certification is before the court.” And in the
                                    27
                                         rare case where it is clear that nationwide class allegations are unsustainable on the
                                    28
                                                                               8
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.172 Page 14 of 30



                                     1
                                         face of the complaint, leave to amend is routinely granted (as Costco’s own cited
                                     2
                                         authority makes clear; see, e.g. Castaneda v. Fila USA, Inc., No. 11-1033-H, 2011
                                     3
                                         WL 7719013 at *2 (S. D. Cal. Aug. 10, 2011).
                                     4
                                                              IV. ARGUMENT AND AUTHORITY
                                     5
                                               A. Plaintiff’s Claims Are Indeed Governed by a “Reasonable
402 West Broadway, Floor 22




                                     6         Consumer” Standard, and Issue of Whether a Defendant’s Advertising
    San Diego, CA 92101




                                               is Likely to Deceive a Reasonable Consumer is a Question of Fact
     Hariri Law Group




                                     7

                                     8         Plaintiff has no quarrel with most of Costco’s threshold statements regarding
                                     9   the general provisions of the statutory law at issue, or application of the
                                    10   “reasonable consumer” standard. As it points out, California’s False Advertising
                                    11   Law (“FAL”), B&PC § 17500, prohibits any “unfair, deceptive, untrue, or
                                    12   misleading advertising; while California’s Consumer Legal Remedies Act
                                    13   (“CLRA”), CC § 1750 prohibits (as relevant here) “unfair or deceptive acts or
                                    14   practices.” Concurrently, California’s Unfair Competition Law (“UCL”), B&PC §
12636 High Bluff Drive, Suite 400




                                    15   17200, prohibits “any unlawful, unfair or fraudulent business act or practice.”
    Khashayar Law Group

      San Diego, CA 92130




                                    16   Costco correctly notes that under the FAL, CLRA, and fraudulent conduct prong of
                                    17   the UCL, a misleading statement is actionable if it is likely to deceive a reasonable
                                    18   consumer. See Brenner v. Procter & Gamble Co., No. SACV 16-1093-JLS, 2016
                                    19   WL 8192946 at * 4 (C. D. Cal. Oct. 20, 2016) (“Under the UCL, FAL, and CLRA,
                                    20   courts apply the “reasonable consumer” test, which requires a plaintiff to show that
                                    21   “members of the public are likely to be deceived” [quoting Williams, 552 F.3d at
                                    22   938]). As the Williams court explained, “The California Supreme Court has
                                    23   recognized ‘that these laws prohibit ‘not only advertising which is false, but also
                                    24   advertising which [,] although true, is either actually misleading or which has a
                                    25   capacity, likelihood or tendency to deceive or confuse the public.’” Id, quoting
                                    26   Kasky v. Nike, Inc., 27 Cal. 4th 939, 951 (2002). See also Yumul v. Smart Balance,
                                    27   Inc., 733 F. Supp. 2d 1117, 1125 (C.D. Cal. 2010) (plaintiffs asserting CLRA,
                                    28   UCL, or FAL claims need only allege that members of the public are likely to be
                                                                               9
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.173 Page 15 of 30



                                     1   deceived by the advertising under the “reasonable consumer” standard, which
                                     2   refers the ordinary consumer acting reasonably under the circumstances—not one
                                     3   who is “...versed in the art of inspecting and judging a product, in the process of its
                                     4   preparation or manufacture.” Id (citations/punctuation omitted). It is well
                                     5   established that consumers are not required to conduct independent research about
402 West Broadway, Floor 22




                                     6   a product in order to qualify as “reasonable consumers,” but are entitled to rely on
    San Diego, CA 92101
     Hariri Law Group




                                     7   the seller’s representations. Id; see also Dickey v. Advanced Micro Devices, Inc.,
                                     8   No. 15-cv-04922, 2017 WL 2572582 at *2 (N. D. Cal. June 14, 2017).
                                     9         Regarding the “fraudulent” prong of the UCL, as explained in Collins v.
                                    10   eMachines, Inc. 202 Cal. App. 4th 249, 258 (2011), “Unlike common law fraud, a
                                    11   UCL fraud claim can be shown even without allegations of actual deception,
                                    12   reasonable reliance and damage; what is required to be shown is that members of
                                    13   the public are likely to be deceived.” Id (citations/punctuation omitted). Costco’s
                                    14   product listing may be deemed fraudulent under this standard, as Plaintiff’s
12636 High Bluff Drive, Suite 400




                                    15   allegations, a common-sense reading of the full listing, and numerous consumer
    Khashayar Law Group

      San Diego, CA 92130




                                    16   reviews posted on its website make clear (RJN Ex. D).
                                    17         As for the “unlawful” prong, Costco accurately notes that this prong
                                    18   “borrows” violations of other laws and treats such violations, when committed
                                    19   pursuant to business activity, as unlawful practices independently actionable under
                                    20   the UCL. Thus, Plaintiff’s allegations stating a predicate violation of the FAL or
                                    21   CLRA also state a claim for violation of his UCL claim. See People ex rel. Bill
                                    22   Lockyer v. Fremont Life Ins. Co., 104 Cal. App. 4th 508, 515 (2002) (virtually any
                                    23   state, federal or local law can serve as the predicate for an action under § 17200).
                                    24         Likewise, regarding the third UCL prong addressing “unfair” business
                                    25   practices, Costco correctly notes that several different tests have been applied to
                                    26   define unfair practices in consumer cases, citing Drum v. San Fernando Valley Bar
                                    27   Ass’n., 182 Cal. App. 4th 247, 256-257 (2010). But nowhere does Drum (or any
                                    28   other case of which Plaintiff is aware) characterize any one test as the “most
                                                                               10
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.174 Page 16 of 30



                                     1   liberal,” or suggest that one is preferable over the others. Rather, which test should
                                     2   apply in a given case depends upon the facts and circumstances presented. As
                                     3   explained in Peterson v. Mazda Motor of America, Inc., 44 F. Supp.3d 965, 972
                                     4   (C. D. Cal. 2014), “California courts use three different tests to assess whether a
                                     5   business practice is ‘unfair’ such that it violates the UCL” (noting that the “Section
402 West Broadway, Floor 22




                                     6   five” test, modeled on antitrust law, is generally not appropriate in consumer
    San Diego, CA 92101
     Hariri Law Group




                                     7   cases). The Peterson court applied the “balancing test,” explaining, “Under the
                                     8   balancing test, an unfair business practice is one in which the gravity of the harm
                                     9   to the victim outweighs the utility of the defendant’s conduct.” Id at 973.
                                    10         Certainly, under the balancing test, Plaintiff alleges a viable COA, as he was
                                    11   deceived into purchasing a product that was not what he reasonably expected
                                    12   through Defendant’s misleading advertising—conduct which has no utility
                                    13   whatsoever. Likewise, under the test cited by Costco, defining “unfair” business
                                    14   conduct as “immoral, unethical, oppressive, unscrupulous or substantially injurious
12636 High Bluff Drive, Suite 400




                                    15   to consumers,” Plaintiff certainly states facts sufficient to support a finding that
    Khashayar Law Group

      San Diego, CA 92130




                                    16   Costco’s conduct was, at the very least, unethical and unscrupulous.
                                    17         Moreover, Costco’s argument that Plaintiff’s UCL claim “rises and falls
                                    18   with his fraud claims” ignores the expansive language of the very test it cites.
                                    19   Again, as stated in Brenner, 2016 WL 8192946 at *4, proof of violation of the
                                    20   UCL (and the FAL and CLRA) requires only that the plaintiff show that “members
                                    21   of the public are likely to be deceived,” and not a showing of actual fraud. Id,
                                    22   quoting Williams, 552 F.3d at 398. Especially for deceptive advertising claims
                                    23   based on the “unfair” prong, dismissal at the pleading stage is highly disfavored.
                                    24   See Peterson, 44 F. Supp. 3d at 973 (“Until the California Supreme Court offers a
                                    25   more authoritative instruction, this Court ‘errs toward ensuring a hearing on the
                                    26   merits,’ at least in the pre-answer stages of litigation” [citation omitted]).
                                    27         Plaintiff’s allegations, plus both parties’ exhibits subject to judicial notice,
                                    28   establish at the very least that the issue of whether Costco’s listing is likely to
                                                                               11
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.175 Page 17 of 30



                                     1   deceive a reasonable consumer cannot be resolved at the pleading stage in this
                                     2   case. As stated in Brady v. Bayer Corp., 26 Cal. App. 5th 1156, 1164 (2018),
                                     3   involving CLRA and UCL claims based on allegations of deceptive product
                                     4   labeling, “Whether a practice is deceptive, fraudulent, or unfair is generally a
                                     5   question of fact which requires consideration and weighing of evidence from both
402 West Broadway, Floor 22




                                     6   sides and which usually cannot be made on demurrer” (citations/punctuation
    San Diego, CA 92101
     Hariri Law Group




                                     7   omitted); see also Yumul, 733 F. Supp. 2d at 1125-1126 (same). In all but a few
                                     8   rare cases (such as those discussed below), in which it appears virtually
                                     9   “impossible” that the plaintiff could prove that a reasonable consumer could be
                                    10   deceived, the parties should be able to submit evidence to demonstrate whether a
                                    11   reasonable consumer would find the advertisement to be deceptive. Id at 1129.
                                    12
                                               B. Whether Costco’s Product Listing is False or Misleading to a
                                    13         Reasonable Consumer Cannot be Determined as a Matter of Law at the
                                    14         Pleading Stage
12636 High Bluff Drive, Suite 400




                                               Costco ignores both the text of Plaintiff’s Complaint and his attached
                                    15
    Khashayar Law Group

      San Diego, CA 92130




                                         exhibits in claiming that Plaintiff’s allegations are “vague,” that he “...does not and
                                    16
                                         cannot” point to any statements in the listing that were in fact “false or
                                    17
                                         misleading,” and that he “fails to quote the precise language used on Costco’s
                                    18
                                         website.” On the contrary, the Complaint quotes the heading from the product
                                    19
                                         listing (“Apple Airpods Wireless Headphones with Charging Case”) at ¶ 28, and
                                    20
                                         attaches Costco’s listing as it appeared at the time of Plaintiff’s purchase—which
                                    21
                                         contains other misleading representations, including, “Wireless to the fullest”—as
                                    22
                                         Exhibit B. As Costco points out, in ruling on a 12(b)(6) motion, courts may
                                    23
                                         consider documents submitted as exhibits to the complaint, whose contents are
                                    24
                                         alleged in the complaint and whose authenticity is unquestioned, as well as matters
                                    25
                                         subject to judicial notice, including the content of publicly accessible websites
                                    26
                                         (P&A pp. 6:9-7:9, citing [inter alia] Daniels-Hall, 629 F.3d at 998).
                                    27

                                    28
                                                                               12
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.176 Page 18 of 30



                                     1          Costco relies primarily on its own repetitive conclusions to support its
                                     2   erroneous argument that its listing could be deemed neither false nor misleading as
                                     3   a matter of law (for example, stating that the word “wireless” can only be
                                     4   reasonably interpreted to refer to the headphones, no reasonable consumer could
                                     5   conclude otherwise, and that the listing never implied or suggested that the product
402 West Broadway, Floor 22




                                     6   sold included the wireless charging case [P&A pp. 1:20-2:2, 9:25-27, 10:2-4,
    San Diego, CA 92101
     Hariri Law Group




                                     7   10:20-21, 12:16-18, 14:24-2717:21-24]).
                                     8         These conclusory pronouncements are contrary to the contents of its product
                                     9   listing read as a whole, and once again, as countless cases (including Defendant’s
                                    10   own cited authority) make abundantly clear, “Whether a misrepresentation would
                                    11   mislead a reasonable consumer is generally a question of fact not suited for
                                    12   resolution on a motion to dismiss.” Dickey, 2017 WL 2572582 at *3; citing
                                    13   Williams, 552 F.3d 934. See also Brenner, 2016 WL 8192946 at * 5 (“The Ninth
                                    14   Circuit has instructed that the reasonable consumer standard is usually a factual
12636 High Bluff Drive, Suite 400




                                    15   inquiry rarely suitable for resolution as a matter of law based on the pleadings”
    Khashayar Law Group

      San Diego, CA 92130




                                    16   [citing Williams at 938-939]).
                                    17         This rule has repeatedly been invoked when potentially misleading terms
                                    18   like “wireless to the fullest” are employed by the defendant. In Brenner, for
                                    19   example, the court held that the plaintiff raised a plausible inference that a
                                    20   reasonable consumer could believe that baby wipes labeled “Natural Clean” did
                                    21   not contain any potentially harmful chemicals and was therefore misleading, thus
                                    22   dismissal at the pleading stage was improper. See also Lam v. General Mills, Inc.,
                                    23   859 F. Supp. 2d 1097, 1104 (N. D. Cal. 2012) (reasonable consumer might make
                                    24   assumptions about the type and quantity of fruit in defendant’s “Fruit Snacks”
                                    25   based on the statement “made with real fruit”; thus motion to dismiss plaintiff’s
                                    26   CLRA, FAL and UCL claims was denied); McMorrow, 2018 WL 39506022 at *
                                    27   9-10 (Plaintiffs sufficiently plead that defendant’s statements about its breakfast
                                    28   products providing “nutritious steady energy” were false or misleading and likely
                                                                               13
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.177 Page 19 of 30



                                     1   to deceive a reasonable consumer, thus a motion to dismiss plaintiff’s UCL,
                                     2   CLRA, and FAL claims was denied); Miller v. Ghiradelli Chocolate Co., 912 F.
                                     3   Supp. 2d 861, 874 (N.D. Cal. 2012) (Plaintiff’s CLRA, FAL, and UCL claim based
                                     4   on defendant’s deceptive labeling of its product containing no white chocolate as
                                     5   “Ghirardelli Chocolate Premium Baking Chips Classic White” could not be
402 West Broadway, Floor 22




                                     6   dismissed on a 12(b)(6) motion, because court could not say as a matter of law that
    San Diego, CA 92101
     Hariri Law Group




                                     7   no reasonable consumer would be deceived by the wording on the label); Williams,
                                     8   552 F.3d at 938 (reversing district court’s 12(b)(6) dismissal of UCL and CLRA
                                     9   claims alleging the product packaging for “Gerber Graduates for Toddlers Fruit
                                    10   Juice Snacks” suggested that the snacks contained fruit juice when they did not).
                                    11        Costco tries to analogize the present case to the rare cases in which courts
                                    12   have determined that no reasonable consumer could construe the meaning of the
                                    13   advertisement in the manner alleged—but such cases are readily distinguishable
                                    14   for at least three reasons. First, and most obviously, this is not the type of clear-
12636 High Bluff Drive, Suite 400




                                    15   cut case where the Plaintiff’s proffered construction is contrary to common sense
    Khashayar Law Group

      San Diego, CA 92130




                                    16   and may thus be deemed unreasonable as a matter of law. In McKinnis v. Kellogg
                                    17   USA, No. CV-07-2611 ABC, 2007 WL 4766060 at *4 (C. D. Cal. Sept. 19, 2007)
                                    18   (cited at P&A p. 11, 13, 14), the court found that no reasonable consumer could be
                                    19   misled into believing that “Froot Loops” cereal contained actual fruit based on the
                                    20   product’s labeling, especially since defendant did not even use the word “fruit” but
                                    21   instead the fanciful term, “froot.” Likewise, in Romero v. Flowers Bakeries, LLC,
                                    22   No. 14-cv-05189-BLF, 2016 WL 469370 at *7 (N. D. Cal. Feb. 8, 2016), the court
                                    23   found that reasonable consumers would not be misled into believing that the
                                    24   defendant’s bread contained whole wheat, when that term did not appear on the
                                    25   packaging. Here, precisely the opposite is true—Costco’s product listing used the
                                    26   term “wireless” at least twice, in conjunction a photo of the AirPods in a case that
                                    27   showed no wire or jack (Comp. Ex. B, RJN Ex. C). As explained in Brady, 26 Cal.
                                    28   App. 4th at 1165, it is only where a claim of misleading advertising “...runs counter
                                                                               14
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.178 Page 20 of 30



                                     1   to ordinary common sense or the obvious nature of the product” that the claim is fit
                                     2   for disposition at the pleading stage of the litigation (citing, inter alia, Werbel ex
                                     3   rel. v. Pepsico, Inc., No. C 09–04456 SBA, 2010 WL 2673860 at *3 (N. D. Cal.
                                     4   July 2, 2010). In Werbel, in which the court dismissed plaintiffs’ case claiming
                                     5   they were misled into believing that “Cap’n Crunch’s Crunch Berries” cereal
402 West Broadway, Floor 22




                                     6   derived some nutritional value from real fruit; finding that no reasonable consumer
    San Diego, CA 92101
     Hariri Law Group




                                     7   could believe that “cereal balls with a rough, textured surface in hues of deep
                                     8   purple, teal, chartreuse green and bright red,” whose packaging clearly stated,
                                     9   SWEETENED CORN & OAT CEREAL, derived nutrition from real fruit. The
                                    10   present case is worlds apart from such obviously meritless cases. As stated in
                                    11   Dickey, 2017 WL 2572582 at * 3, “Only in rare cases have courts concluded that
                                    12   consumers’ stated expectations were unreasonable as a matter of law,”
                                    13   distinguishing Werbel, 2010 WL 2673860 and McKinnes, 2007 WL 4766060.
                                    14         Second, this is not a case like Rooney v. Cumberland Packing Corp., 2012
12636 High Bluff Drive, Suite 400




                                    15   WL 1512106 (S.D. Cal. April 16, 2012) in which the customer’s impression that a
    Khashayar Law Group

      San Diego, CA 92130




                                    16   product called “Sugar in the Raw” contained only “raw, unprocessed, unrefined
                                    17   sugar” was neither supported by the packaging or marketing of the product, or by
                                    18   industry standards. Id at *4. Here, Plaintiff’s belief that he would receive a
                                    19   wireless charging case with the AirPods was not only influenced by Costco’s
                                    20   listing promising a product that was “wireless to the fullest,” but also based on an
                                    21   existing product being actively promoted by Apple and other retailers.
                                    22         Third, the existence of two versions of 2nd Generation AirPods is also a key
                                    23   factor in distinguishing this case from those on which Costco relies (none of which
                                    24   involved products that came in multiple models or versions). As noted, Costco’s
                                    25   claim that it “...identified the charging case precisely as Apple itself identified that
                                    26   component on its own website,” is inaccurate (P&A p. 10:5-7). Costco freely
                                    27   acknowledges the Apple website shows and lists the two different versions of its
                                    28   Second Generation AirPods (P&A pp. 4, 10:7-17). This is an essential distinction
                                                                               15
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.179 Page 21 of 30



                                     1   between the Costco and Apple product listings: Apple made it clear that its 2nd
                                     2   Generation AirPods include two versions of its product, offered at two different
                                     3   prices, only one of which comes with the Wireless Charging Case (P&A p. 10:11-
                                     4   15, citing Def. RJN Exh. 2 and 3). Costco also admits that it “only sold the
                                     5   standard version of the Apple product” and claims that it “never suggested
402 West Broadway, Floor 22




                                     6   otherwise” (P&A p. 10:20-21). But unlike Apple, whose product listing clearly
    San Diego, CA 92101
     Hariri Law Group




                                     7   identifies which type of charging case is included with each version of the product,
                                     8   nowhere in Costco’s product listing is it made clear that the version it offered
                                     9   includes the old-style Standard Charging Case.
                                    10           Costco ignores this critical distinction, simply insisting that its product
                                    11   listing was truthful and non-misleading because it stated that the AirPods came
                                    12   with a “Charging Case,” rather than specifying a “Wireless Charging Case,”7 and it
                                    13   included a photo that did not show the LED indicator present on the wireless
                                    14   Charging Case. Again, however, a consumer is not required to independently
12636 High Bluff Drive, Suite 400




                                    15   research a product to clarify a seller’s confusing or misleading information, such as
    Khashayar Law Group

      San Diego, CA 92130




                                    16   whether the manufacturer offers a product in different versions, the features of
                                    17   each, or how to visually distinguish between them. In Falk v. General Motors
                                    18   Corp., 496 F. Supp. 2d 1088, 1096-1097 (N. D. Cal. 2007), the court noted that
                                    19   where, as here, the plaintiffs attached Internet complaints by consumers about the
                                    20   product to support their claim, this indicated that prospective purchasers with
                                    21   Internet access could have searched for and read such information—but stressed
                                    22   that they were not required to do so. See also Brenner, 2016 WL 8192946 at *5
                                    23   (“California courts have defined the proverbial “reasonable consumer” as “the
                                    24   ordinary consumer acting reasonably under the circumstances” and not one who is
                                    25   “versed in the art of inspecting and judging a product, in the process of its
                                    26

                                    27
                                         7
                                          Notably, Costco’s product listing did not and does not clarify that Costco’s
                                         product bundle included a standard Charging Case, as Costco disingenuously
                                    28   claims at P&A p. 10:18-19 (Comp. Ex. B; Khashayar Dec. Ex. D).
                                                                                  16
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.180 Page 22 of 30



                                     1   preparation or manufacture” (citing/quoting Yumul, 733 F. Supp. 2d at 1125 [other
                                     2   citations omitted]). Dickey, 2017 WL 2572582 at *2-3 is illustrative. In that case,
                                     3   the plaintiffs alleged that they relied on the defendant’s advertisements, as well as
                                     4   their own understanding of the term “core,” in believing that defendant’s computer
                                     5   processor labeled the “8-Core Bulldozer” would contain eight independently
402 West Broadway, Floor 22




                                     6   operating cores. The court found that plaintiffs stated claims for violation of
    San Diego, CA 92101
     Hariri Law Group




                                     7   CRLA, the FAL, the UCL, as well as others including negligent misrepresentation,
                                     8   emphasizing that they were entitled to rely on the seller’s representations and their
                                     9   own understanding. Id.
                                    10         The same principal applies here. Consumers had no duty to look beyond the
                                    11   product listing on Costco’s website to discover that two different versions of the
                                    12   2nd Generation AirPods are available, or that a different type of charging case is
                                    13   included with each. Costco could easily have made it clear that it was offering the
                                    14   version that came with the Standard Charging Case rather than the Wireless
12636 High Bluff Drive, Suite 400




                                    15   Charging Case, as do Apple and other retailers [See P&A p. 4; RJN Ex. E p. 4); but
    Khashayar Law Group

      San Diego, CA 92130




                                    16   did not. Instead, it presented an unclear, misleading ad that included the term
                                    17   “wireless” at the outset of its product identification, and the phrase, “Wireless to
                                    18   the fullest.” Given this, Costco’s claim, “to the extent Plaintiff believed the
                                    19   product he purchased contained a wireless charging case, this belief demonstrably
                                    20   was not based on anything stated or implied by Costco” (P&A p. 10:21-23) is
                                    21   simply not credible—and certainly not subject to determination as a matter of law.
                                    22         Additionally, Costco argues that it should be exonerated because its
                                    23   representations were “truthful.” This is far from indisputable, especially given the
                                    24   statement in its listing, “Wireless to the fullest.” But even assuming arguendo that
                                    25   Costco’s product listing did not contain demonstrably false statements, truth is not
                                    26   an absolute defense where consumers are nevertheless likely to be deceived. As
                                    27   explained in Brady, 26 Cal. App. 5th at 1173:
                                    28
                                                                               17
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.181 Page 23 of 30



                                     1         [T]hese laws prohibit not only advertising which is false, but also
                                     2         advertising which, although true, is either actually misleading or which has a
                                               capacity, likelihood or tendency to deceive or confuse the public...Thus, to
                                     3         state a claim under either the UCL or the false advertising law, based on
                                     4         false advertising or promotional practices, it is necessary only to show that
                                               members of the public are likely to be deceived.
                                     5
                                         Id (citations/punctuation omitted). Plaintiff’s Complaint and the parties’ judicially
402 West Broadway, Floor 22




                                     6
    San Diego, CA 92101




                                         noticeable submissions show that this standard is more than satisfied here,
     Hariri Law Group




                                     7
                                         especially since Costco’s own website shows that numerous customers were in fact
                                     8
                                         misled in exactly the same way as Plaintiff (RJN Ex. D). This is manifestly not the
                                     9
                                         rare case in which this issue may be decided as a matter of law at the pleading
                                    10
                                         stage. In this case—as in most— “Whether a business practice is deceptive
                                    11
                                         generally presents a question of fact that cannot be resolved on a motion to
                                    12
                                         dismiss.” Hofmann v. Fifth Generation, Inc., No. 14-cv-2569JM, 2015 WL
                                    13
                                         5440330 at * 8 (S. D. Cal. March 18, 2015) (citing Williams, 552 F.3d at 938); see
                                    14
12636 High Bluff Drive, Suite 400




                                         also McMorrow, 2018 WL 3956022 at * 9 (same).
                                    15
    Khashayar Law Group

      San Diego, CA 92130




                                    16         C. Costco Was Obligated to Provide Material Information to Avoid
                                               Misleading Consumers as to Which AirPods Bundle It Offered
                                    17
                                               To be clear, Plaintiff’s Complaint focuses primarily on what Costco actively
                                    18
                                         misrepresented, rather than what it concealed. However, it also omitted material
                                    19
                                         information it was bound to disclose, which contributed to the misleading nature of
                                    20
                                         the listing. While Costco concludes that it had no obligation to disclose that the
                                    21
                                         AirPods product bundle it sold did not come with the Wireless Charging Case,
                                    22
                                         controlling legal authority holds to the contrary. While a defendant may only be
                                    23
                                         held liable for failure to disclose information about a product where a duty to
                                    24
                                         disclose such information exists, this duty arises where an advertisement misleads
                                    25
                                         the consumer by omitting material information. In Tietsworth v. Sears, Roebuck &
                                    26
                                         Co., 720 F. Supp. 2d 1123, 1138 (N. D. Cal. 2010) the court explained that
                                    27
                                         “materiality” is established if the omitted information would cause a reasonable
                                    28
                                                                               18
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.182 Page 24 of 30



                                     1   consumer to behave differently if he or she were aware of the information.
                                     2   Likewise, in Falk, 496 F. Supp. 2d at 1096, the court looked to both the allegations
                                     3   of the complaint and submitted pages showing internet complaints about the
                                     4   defective speedometers at issue in finding that the plaintiffs adequately pled facts
                                     5   to support their claim that the undisclosed information would be material to a
402 West Broadway, Floor 22




                                     6   reasonable consumer—as Plaintiff did here (Comp. ¶¶ 27-31, 53, 77; RJN Ex. D).
    San Diego, CA 92101
     Hariri Law Group




                                     7         As for the circumstances giving rise to a duty to disclose, as explained in
                                     8   Falk, 496 F. Supp. 2d at 1095, in a CRLA claim, as in a common-law fraud claim,
                                     9   failure to disclose is actionable when the defendant (1) is in a fiduciary relationship
                                    10   with the plaintiff; (2) had exclusive knowledge of material facts not known to the
                                    11   plaintiff; (3) actively conceals a material fact from the plaintiff; or (4) makes
                                    12   partial representations but also suppresses some material fact. Id (citations
                                    13   omitted). Here, all but the first of these circumstances is alleged, making dismissal
                                    14   inappropriate (Comp. ¶¶ 27-31, 49, 51-53, 77 and Ex. B; RJN Ex. C).
12636 High Bluff Drive, Suite 400




                                    15         Costco relies on authority that is distinguishable for several reasons. First,
    Khashayar Law Group

      San Diego, CA 92130




                                    16   as cases like Daugherty v. American Honda Motor Co., 144 Cal. App. 4th 824, 835
                                    17   (2006) and Rubenstein v. The Gap, Inc. 14 Cal. App. 5th 870, 881 (2017)
                                    18   demonstrate, whether there is a duty to disclose a particular fact depends on
                                    19   whether that fact is contrary to a representation made by the defendant or
                                    20   otherwise material to the transaction. Daugherty involved a non-safety-related
                                    21   engine defect that manifested in defendant’s vehicles only after the express
                                    22   warranty expired, and was thus immaterial. Here, both the misleading nature of
                                    23   Costco’s representations and the materiality of the omitted information regarding
                                    24   the product bundle offered are readily apparent.
                                    25         Again, Apple sells 2nd Generation AirPods in two different bundles, one
                                    26   with a Wireless Charging Case and one with a Standard Charging Case (P&A p.
                                    27   13:17-19). Given this fact—which Costco was undoubtedly aware of but many of
                                    28   its customers likely were not—along with its misleading use of the term “wireless
                                                                               19
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.183 Page 25 of 30



                                     1   to the fullest” and otherwise ambiguous listing—Costco had a duty to inform
                                     2   consumers which of the two available versions it was selling. It claims, “...there is
                                     3   nothing unlawful or fraudulent about accurately describing a product and calling it
                                     4   by its actual name;” but that is not a valid description of its listing. This argument
                                     5   is based on a theory that it met its obligation by describing the accompanying case
402 West Broadway, Floor 22




                                     6   as simply a “Charging Case” rather than a “Wireless Charging Case,” because
    San Diego, CA 92101
     Hariri Law Group




                                     7   these were terms used by Apple. Yet, unless a customer reading Costco’s listing
                                     8   had also consulted the Apple website or other outside sources (which, as discussed,
                                     9   consumers have no duty to do), he or she would not be aware of the terminology
                                    10   used by Apple to differentiate the two product bundles, or even necessarily be
                                    11   aware that two different versions were available.
                                    12         It is Costco’s obligation to provide enough information so that the customer
                                    13   is informed of what he or she is buying—especially since its listing is also
                                    14   misleading in its use of the term “wireless”—and this includes a duty to disclose
12636 High Bluff Drive, Suite 400




                                    15   specific facts material to the transaction. See Falk, 496 F. Supp. 2d at 1095-1096.
    Khashayar Law Group

      San Diego, CA 92130




                                    16   Here, as in Falk, Plaintiff has plead facts showing that Costco failed in its duty to
                                    17   disclose material information it was required to disclose—which, if proven, will
                                    18   establish a violation of the CLRA, which in turn constitutes an unlawful ad unfair
                                    19   practice under the UCL. In such a case, dismissal at the pleading stage is
                                    20   improper. Id.
                                    21         D. Plaintiff States a Claim for Negligent Misrepresentation
                                    22         Costco correctly states the elements of negligent misrepresentation, but there
                                    23   the accuracy of its argument ends. As explained, Costco’s product listing, viewed
                                    24   as a whole and as presented, amounts to a misrepresentation that induced numerous
                                    25   consumers, including Plaintiff, to reasonably believe they would receive the
                                    26   AirPods product bundle that included the Wireless Charging Case, and to
                                    27   justifiably rely on that belief in deciding to purchase AirPods from Costco (Comp.
                                    28
                                                                               20
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.184 Page 26 of 30



                                     1   ¶¶ 27-31, 53, 87-90; RJN Ex. D).8 Again, these facts distinguish this case from
                                     2   those like McKinnes, 2007 WL 4766060, where nothing in the product labeling
                                     3   would induce customers to reasonably rely on a representation that is untrue.
                                     4           Likewise, Costco’s conclusion that justifiable reliance cannot be shown
                                     5   because “no reasonable consumer would conclude from a product listing
402 West Broadway, Floor 22




                                     6   identifying a ‘Charging Case’ that the product included a ‘Wireless Charging
    San Diego, CA 92101
     Hariri Law Group




                                     7   Case,’ which is an entirely different Apple product” fails on the facts and
                                     8   applicable law. Again, such an argument presupposes that any “reasonable
                                     9   consumer” would be aware that Apple offered two “entirely different” versions of
                                    10   its Second Generation AirPods, with two different kinds of charging cases. While
                                    11   Costco’s cited case, Girard v. Toyota Motor Sales, U.S.A., Inc., 316 Fed. Appx.
                                    12   561, 563 (9th Cir. 2008) correctly equates the “justifiable reliance” element of
                                    13   negligent misrepresentation to the “reasonable consumer” standard, it is factually
                                    14   distinguishable. In Girard, the defendant provided adequate disclaimers to avoid
12636 High Bluff Drive, Suite 400




                                    15   misleading consumers. Id. Costco did not, although it easily could have (See RJN
    Khashayar Law Group

      San Diego, CA 92130




                                    16   Ex. E, p. 4). See also Smith v. Keurig Green Mountain, Inc., 393 F. Supp. 3d 837,
                                    17   849 (N. D. Cal. 2019) (finding Girard “irrelevant” in a CLRA and UCL case not
                                    18   involving a disclaimer). As with Plaintiff’s statutory claims, in a negligent
                                    19   misrepresentation action based on false advertising, whether a reasonable
                                    20   consumer would be deceived by a product listing, so as to show justifiable reliance
                                    21

                                    22

                                    23
                                         8
                                          Costco accurately points out that California law requires a claim of negligent
                                         misrepresentation to be based on a positive assertion, rather than “merely an
                                    24   omission” (P&A p. 14:19-21, citing [inter alia] In re Vizio, Inc. Consumer Privacy
                                    25   Litig., 238 F. Supp. 3d 1204, 1230 (C.D. Cal. 2017)). While Plaintiff relies in part
                                         on Costco’s failure to disclose which version of the AirPods it was selling to
                                    26   support his statutory claims, this omission need not be considered to establish its
                                    27   claim for negligent misrepresentation. Costco’s overall presentation and use of the
                                         term “wireless” in its listing, particularly “wireless to the fullest,” are more than
                                    28   sufficient to show active misrepresentation of a material fact.
                                                                                  21
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.185 Page 27 of 30



                                     1   is a question of fact not amenable to determination on a motion to dismiss. See
                                     2   Ham v. Hain Celestial Grp., Inc., 70 F. Supp. 3d 1188, 1193 (N. D. Cal. 2014).
                                     3            Finally, Defendant’s argument that Plaintiff’s negligent misrepresentation
                                     4   claim is barred by the “economic loss doctrine” is unavailing. While there has
                                     5   historically been some disagreement between the courts, it is now settled that the
402 West Broadway, Floor 22




                                     6   doctrine does not apply to negligent misrepresentation claims under California law.
    San Diego, CA 92101
     Hariri Law Group




                                     7   See Capaci v. Sports Research Corporation, No. CV193440FMOFFMX, 2020
                                     8   WL 1482313, at *11 (C.D. Cal., Mar. 26, 2020). Rejecting an argument identical
                                     9   to that presented here, the Capaci court explained, “California law classifies
                                    10   negligent misrepresentation as a species of fraud[ ] for which economic loss is
                                    11   recoverable.” Id, quoting Kalitta Air, LLC v. Cent. Tex. Airborne Sys, Inc., 315 F.
                                    12   Appx. 603, 607 (9th Cir. 2008). Moreover, the doctrine has usually been applied
                                    13   in cases primarily sounding in breach of contract. It “...generally bars tort claims
                                    14   for contract breaches, thereby limiting contracting parties to contract damages.”
12636 High Bluff Drive, Suite 400




                                    15   Venoco, Inc. v. Plains Pipeline, LP, 2016 WL 10646303 (S. D. Cal. Sept. 26,
    Khashayar Law Group

      San Diego, CA 92130




                                    16   2016), citing United Guar. Mort. Indem. Co. v. Countrywide Fin. Corp., 660 F.
                                    17   Supp. 2d 1163, 1180 (C. D. Cal. 2009). Thus, the doctrine has no application
                                    18   here.9
                                    19
                                                  E. Plaintiff Only Seeks Certification of a Nationwide Class for His
                                    20            Negligent Misrepresentation Cause of Action, and Striking Any
                                    21            Component of the Complaint Would be Premature
                                                  “[A]lthough district courts have authority to strike class allegations at the
                                    22
                                         motion to dismiss stage, courts generally refrain from doing so because such
                                    23

                                    24
                                         9
                                    25    In each of Defendant’s cited cases, the doctrine was raised, but was neither
                                         opposed nor analyzed by the court. In Nowrouzi v. Maker’s Mark Distillery, Inc.,
                                    26   2015 WL 4523551 at *7 (S.D. Cal. July 27, 2015), the court did not, as Defendant
                                    27   claims, grant a motion to dismiss a negligent misrepresentation claim “because this
                                         claim was barred by the economic loss doctrine;” but merely noted that the theory
                                    28   was raised, and that dismissal of the claim was unopposed.
                                                                                  22
                                             ___________________________________________________________________________
                                                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.186 Page 28 of 30



                                     1   motions are usually premature before the issue of class certification is before the
                                     2   court.” Smith, 393 F. Supp. 3d at 849-850 (denying motion to strike, stating that
                                     3   the class allegations may be addressed at the certification stage).
                                     4         Plaintiff concedes that the Complaint was not entirely clear in stating the
                                     5   proposed class definitions, or which COAs Plaintiff seeks to certify on behalf of a
402 West Broadway, Floor 22




                                     6   nationwide class as opposed to a class of California consumers only. Also,
    San Diego, CA 92101
     Hariri Law Group




                                     7   Defendant correctly states that a nationwide class is generally not proper for those
                                     8   claims arising under California’s consumer protection laws. However, Plaintiff’s
                                     9   common-law negligent misrepresentation claim is not subject to this limitation.
                                    10   Where, as here, some claims may be unavailable to non-California residents; while
                                    11   others are not so constrained, the proper approach is to allow a nationwide class or
                                    12   subclass of the latter. See Clark v. Group Hospitalization and Med. Svcs., Inc.,
                                    13   No. 10-cv-333-BEN, 2010 WL 5093629 at *8 (S. D. Cal. Dec. 7, 2010).
                                    14   Therefore, to clarify, Plaintiff proposes the following class:
12636 High Bluff Drive, Suite 400




                                    15         California Class (All Causes of Action):
    Khashayar Law Group

      San Diego, CA 92130




                                    16
                                               All persons residing in California who purchased Apple 2nd Generation
                                    17         AirPods from Costco through Costco’s product listing on its website and
                                    18
                                               received the version of the product bundle that provided a Standard
                                               Charging Case, from April 15, 2016 to the present, and who have not
                                    19         received a refund or credit for their purchase.
                                    20
                                               Nationwide Subclass (Fourth Cause of Action for Negligent
                                    21         Misrepresentation Only):
                                    22
                                               All persons residing in the United States who purchased Apple 2nd
                                    23         Generation AirPods from Costco through Costco’s product listing on its
                                    24         website, and received the version of the product bundle that provided a
                                               Standard Charging Case, from April 15, 2017 to the present, and who have
                                    25         not received a refund or credit for their purchase.
                                    26         Especially given this clarification, striking class allegations from the
                                    27   Complaint would be premature and unwarranted at this juncture. See Chose, 2020
                                    28   WL 759365 at *6; Rosales v. Fit Flops USA, LLC, 882 F. Supp. 2d 1168, 1179 (S.
                                                                               23
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.187 Page 29 of 30



                                     1   D. Cal. 2012) (“[C]lass suitability issues are best resolved during a motion for class
                                     2   certification”). This rule applies equally to attempts to defeat a nationwide class.
                                     3   See Hofmann, 2015 WL 5440330 at *10.10
                                     4
                                              F. If Any Part of Defendants’ Motion is Granted, Plaintiff Should be
                                              Given Leave to Amend
                                     5
                                                  Costco’ Motion should be denied in its entirety, as it has failed to satisfy its
402 West Broadway, Floor 22




                                     6
    San Diego, CA 92101




                                         burden to establish that Plaintiff cannot state a plausible claim for relief. However,
     Hariri Law Group




                                     7
                                         should the Court determine that the Complaint is insufficient in any respect, leave
                                     8
                                         to amend should be granted. Fed. R. Civ. P. 15 provides that courts should freely
                                     9
                                         grant leave to amend when justice so requires. Additionally, “Dismissal without
                                    10
                                         leave to amend is improper unless it is clear...that the complaint could not be saved
                                    11
                                         by any amendment.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,
                                    12
                                         1031 (9th Cir. 2008); see also Miller, 912 F. Supp. 2d at 873 (“If the court
                                    13
                                         dismisses the complaint, it should grant leave to amend...unless it determines that
                                    14
12636 High Bluff Drive, Suite 400




                                         the pleading could not possibly be cured by the allegation of other facts”
                                    15
    Khashayar Law Group




                                         [citations/punctuation omitted). This is plainly not such a case.
      San Diego, CA 92130




                                    16
                                                  Defendant’s entire “futility” argument is based on its conclusory theory that
                                    17
                                         no reasonable consumer could have believed that the AirPods product bundle sold
                                    18
                                         by Costco included the Wireless Charging Case based on its product listing. But
                                    19
                                         again, as countless cases establish, this is an issue of fact to be resolved on the
                                    20
                                         evidence, not at the pleading stage, absent rare circumstances not present here (see,
                                    21
                                         e.g. Williams, 552 F.3d at 938-939; Dickey, 2017 WL 2572582 at *3). Any
                                    22

                                    23
                                         10
                                           Costco case law holding that in certain instances, nationwide class allegations
                                         may be stricken at the pleading stage, but its authority is inapposite. This is not a
                                    24   case like Kim v. Shellpoint Partners, LLC, 2016 WL 1241541 at * 4 (S.D.Cal. Mar.
                                    25   30, 2016), in which it was apparent at the pleading stage that the ascertainability
                                         requirement could be met. On the contrary, ascertainability may easily be satisfied
                                    26   here from the sales records of Costco, detailed Costco membership purchase
                                    27   records or its agents, as well as through public notice (Comp. ¶ 39). Plaintiff pleads
                                         facts showing the other requisites of Fed. R. Civ. P. 23 are likewise satisfied
                                    28   (Comp. ¶¶ 40-46).
                                                                                   24
                                              ___________________________________________________________________________
                                                 PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
                        Case 3:20-cv-00718-LAB-BLM Document 8 Filed 06/16/20 PageID.188 Page 30 of 30



                                     1
                                         shortcoming in Plaintiff’s Complaint may be easily remedied through amendment,
                                     2
                                         if necessary. As Defendant’s own cited authority states, “[A] proposed
                                     3
                                         amendment is futile only if no set of facts can be proved under the amendment to
                                     4
                                         the pleading that would constitute a valid and sufficient claim or defense.” See
                                     5
                                         Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988) (holding the court
402 West Broadway, Floor 22




                                     6
    San Diego, CA 92101




                                         abused its discretion in denying leave to amend). Likewise, in U.S. ex rel. Lee v.
     Hariri Law Group




                                     7
                                         SmithKline Beecham, Inc., 245 F.3d 1048, 1052-1053 (9th Cir. 2001), the court
                                     8
                                         held that where the district court denied leave to amend because it concluded any
                                     9
                                         amendment would be futile based on an “...unduly narrow reading of Lee’s First
                                    10
                                         Amended Complaint,” such denial amounted to error. As stated in Estrada v.
                                    11
                                         Caliber Home Loans, Inc., 172 F. Supp. 3d 1108 (C.D. Cal. 2016), “In keeping
                                    12
                                         with [the] liberal pleading standard, the district court should grant the plaintiff
                                    13
                                         leave to amend if the complaint can possibly be cured by additional factual
                                    14
12636 High Bluff Drive, Suite 400




                                         allegations.” Id. at 1112-1113, citing Doe v. United States, 58 F.3d 494, 497 (9th
                                    15
    Khashayar Law Group




                                         Cir.1995).
      San Diego, CA 92130




                                    16
                                                                         V. CONCLUSION:
                                    17
                                               For the reasons set forth herein, Defendant has failed to meet its burden to
                                    18
                                         support dismissal under Rule 12(b)(6), or striking any part of Plaintiff’s Complaint
                                    19
                                         under Rule 12(f); thus its Motion should be denied in its entirety. Alternatively,
                                    20
                                         should the Court find merit in any of Defendant’s arguments, Plaintiff respectfully
                                    21
                                         requests that dismissal or striking of any part of the Complaint be granted without
                                    22
                                         prejudice and with leave to amend.
                                    23
                                                                                          Respectfully Submitted,
                                    24 Dated: June 15, 2020                               HARIRI LAW GROUP
                                                                                          KHASHAYAR LAW GROUP
                                    25
                                                                                           By: /s/ Daryoosh Khashayar
                                    26                                                         Daryoosh Khashayar
                                                                                               Attorney for Plaintiffs
                                    27

                                    28
                                                                               25
                                          ___________________________________________________________________________
                                             PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS/STRIKE        3:20-cv-00718
